Ludelino, C. J.
D. G. Walker obtained a judgment in the district court of Madison parish tor $1375 against D. C. Hays on the twenty-ninth day of October, 1859. Hays took a suspensive appeal from this judgment and on the seventeenth of December, i860, the Supremo Court affirmed the judgment.
Proceedings wore begun to revive the judgment, and citation was issued on tho fourteenth of November, 1870. Tho defendant pleaded the prescription of ten years, which was sustained by the court a qua.
*177Tlie only difference between this case and the case of Arrowsmith v. Durell, Pontalba subrogated, reported in 21 An. 295, is that a suspensive appeal was taken in this case, whereas a devolutive appeal had been taken in the case decided. We can not perceive how tha1! difference can affect the prescription of the judgment.
“The rendition of the judgment” is the' signing thereof by the judge; at least that act fixes the date of the judgment and the period from which prescription begins to run. C. P. 545, 546, 547 and 555.
The act of 1853, page 250, is clear and emphatic': “ Hereafter all judgments for money, whether rendered within or without the State, shall be prescribed by the lapse of ten .years from the rendition of the judgment.” 21 An. 295.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed, with costs of appeal.